           IN THE XJNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF GEORGIA
                        STATESBORO DIVISION


CARRIE FINCH, Individually and   *
as Executor of the Estate of     *
                                 *
Juvay Finch,
                                 *

                                 *
     Plaintiff,
                                 *


           V.                    *             CV 616-169
                                 *


OWNERS INSURANCE COMPANY,        *
                                 ★


     Defendant.                  *
                                 ★




                       ORDER AND NOTICE OF
                       PRETRIAL PROCEEDINGS




     The Court finds this case is ready for trial.   In preparation

for trial, the Court ORDERS lead counsel for the parties to meet

and confer, in person, and prepare and file with the Clerk of Court

one consolidated proposed pretrial order.     The proposed pretrial

order shall be filed BY THE CLOSE OF BUSINESS ON THURSDAY, APRIL

4, 2019.   Plaintiff's counsel has the responsibility to initiate

compliance herewith.

     The form of the proposed pretrial order can be located at the

Court's website, www,gasd.uscourts.gov, under ^^Forms"       ^^Civil

Forms" ^ ''Consolidated Pretrial Orders - Other Judges." A party's

failure to comply with the requirements of this Order may result

in dismissal of the complaint or other appropriate sanctions.   The

Court will reject any proposed pretrial order prepared only from
telephone conversations. The proposed pretrial order must include

a paragraph stating the date, location, and duration of the meeting

and   the    names    of    all    counsel   or   parties   participating.

Unconsolidated      proposed   pretrial orders     will not be accepted

without     the   Court's   written    permission.     If   any   party   is

unrepresented by counsel, such party must comply with this Order

in the same manner as counsel.


      The Parties must submit all unresolved evidentiary objections

and motions in limine BY THE CLOSE OF BUSINESS ON THURSDAY, APRIL

18, 2019.     Responses thereto must be submitted BY THE CLOSE OF

BUSINESS ON THURSDAY, MAY 2, 2019.           The Clerk has scheduled the

pretrial conference for THURSDAY, MAY 16, 2019, at 10:30 a.m., and

jury selection and trial assignment are scheduled for MONDAY, MAY

20, 2019, at 9:00 a.m., all to be held in the United States District

Court located at 52 North Main Street, Statesboro, Georgia 30458.

      At the pretrial conference, the Court will take up any pending

motions and will approve, disapprove, or direct amendment of the

proposed pretrial order.          All trial exhibits (in digital format)

and an exhibit list MUST be provided to the Court at the pretrial

conference.       Further, lead counsel for each party MUST attend the

pretrial conference.
    ORDER ENTERED at Augusta, Georgia, this       day of March,

2019.




                                  J. RMi^HALL, CHIEF JUDGE
                                  UNITED^TATES DISTRICT COURT
                                 -gUUnlERN DISTRICT OF GEORGIA
